United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2624
                                   ___________

Robert David Raine,                   *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
       v.                             * District Court for the Western
                                      * District of Missouri.
Dave Dormire, Superintendent; Jeremiah    *
(Jay) Nixon, Attorney General of the  *      [UNPUBLISHED]
State of Missouri,                    *
                                      *
                   Appellees.         *
                                _____________

                           Submitted: February 12, 1999
                               Filed: February 18, 1999
                                _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Robert David Raine appeals the district court’s denial of his 28 U.S.C. § 2254
habeas petition. For several reasons, we affirm. We first reject Raine’s claim that he
is actually innocent of the crime of rape. Raine has failed to show the allegedly new
facts unquestionably establish his innocence, see Cornell v. Nix, 119 F.3d 1329, 1334
(8th Cir. 1997), and thus his freestanding actual innocence claim is not a proper
ground for federal habeas relief, see Herrera v. Collins, 506 U.S. 390, 404-05 (1993);
Meadows v. Delo, 99 F.3d 280, 283 (8th Cir. 1996). Similarly, Raine’s claim that the
trial court erroneously excluded lay testimony by Raine’s family and friends is a
matter of state law that is not reviewable in this federal habeas proceeding. See
Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). We also reject Raine’s assertion that
his Sixth Amendment right to a speedy trial was violated. Raine caused most of the
delay before both of his trials, did not request a speedy trial until almost two years
after his arrest, and has not shown the legitimate delays prejudiced him. See
Reynolds v. Leapley, 52 F.3d 762, 763 (8th Cir. 1995). Last, we deny Raine’s claim
for sanctions.

      Accordingly, we affirm the district court’s denial of Raine’s petition for a writ
of habeas corpus.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-